Citation Nr: 1042318	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected hepatitis C.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of left knee strain with 
degenerative changes.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right femur fracture.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left femur fracture.  

5.  Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected left median nerve disability.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2005 rating decision by which the RO denied increased 
ratings for the service-connected fracture residuals in the right 
and left femurs and granted service connection for hepatitis C, a 
left median nerve disability, and for left knee strain with 
degenerative changes.  Regarding the latter three issues, the 
Veteran is contesting the initial 10 percent evaluations 
assigned.

In July 2010, the Veteran withdrew his request for a hearing 
before a Veterans Law Judge.

The Board observes that the RO has not yet dealt with the matter 
of TDIU.  As it appears to have been raised by the record, the 
Board is remanding it for further development consistent with the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, 
the Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.

The issue of entitlement to service connection for 
posttraumatic stress disorder and/or depression has been 
raised by the record (see November 2006 notice of 
disagreement) but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ), in this case the RO.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected residuals of a left femur fracture 
and entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hepatitis C is manifested by 
no more than daily fatigue and malaise requiring continuous 
medication.

2.  The Veteran's service-connected residuals of left knee strain 
with degenerative changes are manifested by radiologic evidence 
of degenerative arthritis, some limitation of flexion, and 
findings of functional impairment on repetitive motion including 
fatigue, weakness and lack of endurance; there is no evidence on 
examination of recurrent subluxation or lateral instability.

3.  The service-connected residuals of a right femur fracture are 
manifested by no more than mild symptoms.

4.  The service-connected left median nerve disability is 
manifested by no more than mild symptoms that are relieved with 
rest.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 20 
percent, but no higher, for the Veteran's service-connected 
hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7312-
7354 (2010).

2.  The criteria for entitlement to 20 percent rating or the 
Veteran's service-connected residuals of left knee strain with 
degenerative changes been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010, 5260, 
5261. (2010).

3.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected 
residuals of a right femur fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.71a, 4.73, Diagnostic Code 5255-5314 (2010). 

4.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected left 
median nerve disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 
8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June and August 2005 that fully addressed 
all three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
claims for higher initial ratings herein arise from the Veteran's 
disagreement with the initial ratings assigned after the grant of 
service connection.  The courts have held, and VA's General 
Counsel has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Appropriate notice was provided 
in January 2009, and the claims were readjudicated in a July 2009 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, and 
the record contains private medical treatment records as well as 
Social Security Administration records.  The Veteran was afforded 
thorough and complete VA medical examinations in furtherance of 
his claims.   Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Separate disabilities arising from a single disease entity are to 
be rated separately. See 38 C.F.R. § 4.25 (2010); see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99."  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating schedule 
is encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Hepatitis C

The Veteran's service-connected hepatitis C has been rated 10 
percent disabling by the RO under the provisions of Diagnostic 
Code 7312-7354.  38 C.F.R. §§ 4.20, 4.114.  

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, 
primary biliary cirrhosis, or cirrhotic phase of sclerosing 
cholangitis.  Cirrhosis with symptoms such as weakness, anorexia, 
abdominal pain, and malaise is rated 10 percent disabling.  
Cirrhosis with portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least minor 
weight loss, is rated 30 percent disabling.  Cirrhosis with 
history of one episode of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), is rated 50 percent disabling.  Cirrhosis with 
history of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal gastropathy 
(erosive gastritis), but with periods of remission between 
attacks, is rated 70 percent disabling. Cirrhosis with 
generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to treatment: 
ascites, hepatic encephalopathy, hemorrhage from varices or 
portal gastropathy (erosive gastritis), is rated 100 percent 
disabling.  A Note to Diagnostic Code 7312 provides that, for 
rating under Diagnostic Code 7312, documentation of cirrhosis (by 
biopsy or imaging) and abnormal liver function tests must be 
present.  38 C.F.R. § 4.114.

Under Diagnostic Code 7354, which pertains to hepatitis C, a zero 
percent evaluation is assigned when the disease is 
nonsymptomatic.  A 10 percent evaluation is warranted where the 
condition is productive of intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
one week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted where there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation contemplates hepatitis C 
manifested by daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or incapacitating episodes (with 
symptoms such as fatigue malaise, nausea, vomiting, anorexia, 
arthralgia and right upper quadrant pain) having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 12-
month period.  The next higher rating of 60 percent rating is 
assigned for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of malnutrition), 
and hepatomegaly, or incapacitating episodes symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 6 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain).  
Note (1) indicates that the evaluation of sequelae, such as 
cirrhosis or malignancy of the liver, are to be evaluated under 
an appropriate diagnostic code, but the same signs and symptoms 
cannot be the basis under Diagnostic Code 7354 and under a 
diagnostic code for sequelae.  Note (2) indicates that under 
Diagnostic Code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 
7354.

A February 2005 private medical notation indicated that the 
Veteran was a nonresponder to 48 weeks of therapy.

In October 2005, a VA examiner reviewed the record.  The examiner 
opined that it was at least as likely as not that the Veteran's 
hepatitis C was related to a blood transfusion in service despite 
a history of intravenous drug abuse.  The examiner noted that the 
outcome of treatment for hepatitis C was not promising and that 
there was a high viral load.

A December 2005 abdominal ultrasound reflected a history of 
hepatitis C with intermittent right upper quadrant pain.  The 
radiologist indicated that there was mildly course and echogenic 
hepatic echotexture that was nonspecific and could be seen with 
hepatitis or cirrhosis.  No focal hepatic abnormality was 
identified.  There was cholelithiasis and splenomegaly.  

Private documentation dated in July 2006 indicated an assessment 
of chronic hepatitis C, non-responder, with elevated alpha 
fetoprotein in the past, now continues to be elevated.

A July 2006 computed tomography of the abdomen indicated 
cirrhosis with portal venous hypertension.  

In May 2009, testing indicated that the Veteran had idiopathic 
anemia that could be related to his hepatitis C and/or treatment 
received for that condition.  

On May 2009 fee-basis medical examination, the Veteran's 
hepatitis C was said to cause fatigue, arthralgia, and 
gastrointestinal disturbances.  There was no nausea or vomiting, 
loss of appetite, or jaundice.  There was consistent upper 
abdominal pain that was worse in the evening.  The symptoms 
associated with hepatitis C were constant but tolerable.  The 
Veteran indicated that his liver condition did not cause 
incapacitation.  Abdominal pain and fatigue were not responsive 
to treatment.  The Veteran indicated that due to his abdominal 
pain and fatigue, he could not hold down a job.  Liver function 
tests were abnormal.  The examiner indicated that the Veteran had 
cirrhosis of the liver, but there was no ascites, hepatic 
encephalopathy, varices hemorrhage, portal hypertension, portal 
gastropathy, or jaundice.

The Veteran suffers from constant fatigue and general malaise due 
to his service-connected hepatitis C.  The evidence suggests that 
he is taking medication for the condition although he appears to 
be a nonresponder.  As such, a 20 percent evaluation is warranted 
under Diagnostic Code 7354.  The 20 percent evaluation is 
warranted for the entire appellate period, as the Veteran's 
hepatitis C symptomatology appears to have been similar 
throughout.  Fenderson, supra.  

The record reflects cirrhosis of the liver and abnormal liver 
function tests.  As such, the Board will consider entitlement to 
an evaluation in excess of 20 percent for the Veteran's service-
connected hepatitis C.  Under the provisions associated with 
Diagnostic Code 7312, a 30 percent is not warranted because there 
is no evidence of weight loss.  Indeed, although the Veteran 
complained of weight loss in his July 2007 substantive appeal, on 
examination in June 2009, he was said to weigh 200 pounds.  At 
that time, he was described as well nourished and in no acute 
distress.  His weight has been fairly consistent throughout the 
appellate period.

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  With 
respect to the first prong of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
hepatitis C is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's hepatitis C with the 
established criteria found in the rating schedule for hepatitis C 
and for cirrhosis of the liver shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore adequate.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Residuals of left knee strain with degenerative changes 

The Veteran's service-connected residuals of left knee strain 
with degenerative changes have been rated 10 percent disabling by 
the RO under the provisions of Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a.

Trauma-induced arthritis, substantiated by x-ray findings, shall 
be rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriated diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  A 10 percent disability rating is 
warranted for noncompensable limitation of motion and X-ray 
evidence of arthritis.  Id.

Limitation of flexion of a leg to 60 degrees is rated as 
noncompensable (zero percent disabling).  Flexion limited to 45 
degrees warrants a 10 percent evaluation, and flexion limited to 
30 degrees warrants a 20 percent rating.  The highest available 
rating, 30 percent, is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of leg extension is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent when 
limited to 15 degrees, 30 percent when limited to 20 degrees, 40 
percent when limited to 30 degrees, and 50 percent when limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal extension and flexion of the knee is from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2010).

On April 2005 VA orthopedic examination, the examiner noted left 
knee mild to moderate three compartment crepitus.  Left knee 
range of motion was from zero to 145 degrees.  Alignment was 
stable, and there were no deficits in strength, speed, or 
fatigue.  There was mild incoordination due to an awkward gait.  

On May 2009 VA fee-basis medical examination, the Veteran 
reported left knee pain occurring three times a day and lasting 
for two hours.  The pain was an eight on a scale of one to ten 
and was elicited by physical activity.  It was relieved by rest.  
The Veteran indicated that he could not function during episodes 
of pain.  The Veteran reported additional symptoms that included 
weakness, stiffness, swelling, giving way, lack of endurance, and 
locking.  There was no heat, redness, fatigability, or 
dislocation.  The Veteran denied hospitalization or surgery for 
the left knee.  The Veteran stated that he could not stand for 
prolonged periods or perform squats.  Left knee range of motion 
was from zero to 130 degrees with pain at 120 degrees.  Left knee 
joint function was additionally limited by repetitive use, which 
caused pain, fatigue, weakness, and lack of endurance.  The 
examiner noted that pain had a major functional impact.  There 
was no incoordination.  It was indicated that joint function on 
the left was not additionally limited by incoordination after 
repetitive use and there was no additional limitation in degree.  
The anterior and posterior cruciate ligaments as well as the 
medial and lateral collateral ligaments stability tests were 
within normal limits.  An X-ray study showed left knee 
osteoarthritis.  

At worst, the Veteran's left knee range of motion is from zero to 
120 degrees of flexion.  As such, he does not qualify for a 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5260, limitation of flexion.  There is no limitation of 
extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Because 
compensation is not warranted under either of the foregoing 
provisions, no more than a 10 percent rating is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
(2010) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, and finds that a 20 percent rating, but no 
higher, is assignable for the left knee disability.  The July 
2009 VA examiner indicated that flexion was to 130 degrees with 
pain occurring at 120 degrees.  The examiner noted fatigue, 
weakness and lack of endurance after repetitive use.  The Board 
finds that the functional impairment described in the clinical 
evidence and by the Veteran is sufficient evidence of functional 
loss due to left knee pathology to support a conclusion that the 
loss of motion in the left knee more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 5260, with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  The Board concludes 
that no further compensation is warranted under DeLuca and 
38 C.F.R. §§ 4.40, 4.45 because the symptomatology contemplated 
therein has either been taken into consideration in assigning the 
20 percent rating under Diagnostic Code 5260 or has not been 
shown to be exist.

The Board has considered whether the Veteran is entitled to a 
separate evaluation for instability of the right knee under 
Diagnostic Code 5257.  A veteran who has degenerative arthritis 
and instability of the knee may receive separate ratings, 
provided that any separate rating must be based upon additional 
disability.  See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban, supra.  While 
the medical evidence shows complaints that the left knee gives 
way, there is no medical evidence of current right knee 
instability.  Because these medical facts do not show recurrent 
subluxation or lateral instability, the criteria at Diagnostic 
Code 5257 are not for application in this instance.  

There is no clear indication of any material fluctuation in left 
knee symptomatology during the course of the appeal.  As such, 
the ratings discussed herein are applicable to the entire 
appellate period.  Fenderson, supra.

The Board notes that it has considered all of the provisions that 
are potentially applicable to the knee but that those that are 
not discussed above pertain to symptomatology and manifestations 
that are not present herein.  These provisions, therefore, are 
inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5258 (semilunar 
dislocation of the cartilage), Diagnostic Code 5259 (removal of 
the semilunar cartilage), and Diagnostic Code 5263 (genu 
recurvatum) (2010).

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  With 
respect to the first prong of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular evaluations for the service-connected left 
knee disability are is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's left knee 
disability with the established criteria found in the rating 
schedule for disabilities of the knee and orthopedic disabilities 
generally shows that the rating criteria reasonably describe the 
Veteran's disability levels and symptomatology.  For this reason, 
the disability picture is contemplated by the Rating Schedule, 
and the assigned schedular ratings are, therefore adequate.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant an even more favorable 
decision.

Residuals of a right femur fracture

The Veteran's service-connected residuals of a right femur 
fracture have been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5255-5314.  38 C.F.R. §§ 4.20, 
4.71a, 4.73.  

Diagnostic Code 5255 pertains to impairment of the femur.  Under 
this Diagnostic Code, a 10 percent disability rating is warranted 
for malunion of the femur with slight knee or hip disability.  A 
20 percent evaluation is warranted for malunion of the femur with 
moderate knee or hip disability.  A 30 percent evaluation is 
warranted for malunion of the femur with marked hip or knee 
disability.  Fracture of the surgical neck of the femur with 
false joint warrants a 60 percent evaluation.  A 60 percent 
evaluation is also for application for a fracture of the shaft or 
anatomical neck of the femur with nonunion of the femur without 
loose motion and preserved weightbearing with the aid of a brace.  
An 80 percent evaluation is assigned for a fracture of the shaft 
or anatomical neck of the femur with nonunion or loose union 
(spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

Under Diagnostic Code 5314, Muscle Group XIV, muscles of the 
anterior thigh group govern extension of knee; simultaneous 
flexion of hip and flexion of knee, postural support of body, and 
synchronizing the hip and the knee.  Muscle Group XIV consists of 
the sartorius; rectus femoris; vastus externus; vastus 
intermedius; vastus internus; and tensor vaginae femoris.  Slight 
disability of Muscle Group XIV warrants a zero percent disability 
rating.  Moderate disability of Muscle Group XIV warrants a 10 
percent disability rating; moderately severe muscle disability 
warrants a 30 percent disability rating; and severe muscle 
disability warrants a 40 percent disability rating.  38 C.F.R. 
§ 38 C.F.R. § 4.73, Diagnostic Code 5314.

Normal hip flexion is from zero to 125 degrees and abduction from 
zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

On April 2005 VA orthopedic examination, the Veteran reported 
right thigh pain, but there was no pain in the right knee and 
right hip joints.  Right knee flexion was from zero to 150 
degrees.  There was no tenderness over the right thigh, and a 
surgical scar was well healed.  The hip joint was nontender and 
had full range of motion.  Right hip flexion was from zero to 125 
degrees.  Extension was from zero to 30 degrees, adduction was 
from zero to 25 degrees, abduction was from zero to 45 degrees, 
external rotation was from zero to 55 degrees, and internal 
rotation was from zero to 40 degrees.  Regarding the right and 
right hip joints, there was no deficit in strength, speed, 
coordination, or fatigue.  There were no changes with repetitive 
motion.  There were a few palpable adhesions in the mid shaft of 
the right femur.  The examiner diagnosed right femur myofasciitis 
with adhesions.  

On fee-basis medical examination in May 2009, the Veteran 
reported constant right femur pain extending from the knee to the 
hip.  He described the pain as a six on a scale of one to ten.  
The pain was elicited by physical activity but could occur 
spontaneously.  It was relieved by rest and over-the-counter 
analgesics.  During episodes of pain, the Veteran could function 
with medication.  The Veteran denied any functional impairment 
emanating from the condition.  There was right hip tenderness but 
no edema, effusion, weakness, redness, heat, guarding of 
movement, or subluxation.  Right hip flexion was from zero to 120 
degrees.  Extension was from zero to 30 degrees.  Adduction was 
from zero to 20 degrees.  Abduction was from zero to 40 degrees.  
External rotation was from zero to 60 degrees, and internal 
rotation was from zero to 40 degrees.  After repetitive use, 
right hip function was additionally limited by pain but not by 
fatigue, weakness, lack of endurance, or incoordination.  Right 
knee range of motion was from zero to 140 degrees.  Right knee 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  A right femur X-
ray study showed an old healed fracture with evidence of a 
previous hip fixation device.  There was degenerative spurring of 
the right femoral head.  The examiner diagnosed status post 
fracture right femur with myofasciitis and adhesions.  

Under Diagnostic Code 5255, no more than a 10 percent evaluation 
is warranted because despite subjective pain, the Veteran's 
disability does not appear to produce any functional impairment, 
and the subjective pain is relieved with over-the-counter 
analgesics.  Moreover, there is no appreciable right knee 
disability, and despite right hip tenderness, there is almost 
full range of motion and no edema, effusion, weakness, redness, 
heat, guarding of movement, or subluxation.  As such, in the 
Board's view, the Veteran's disability picture cannot be 
characterized as any more than slight.  Absent a moderate 
disability picture, a 20 percent evaluation is not for 
application and has not been throughout the appellate period.  
38 C.F.R. § 4.71a, Diagnostic Code 5255; see also Hart, supra.  

The Board observes that a disability evaluation in excess of 10 
percent would not be warranted under Diagnostic Code 5314 because 
a 30 percent rating under the applicable provisions would entail 
a moderately severe disability picture.  As discussed above, the 
Veteran's right femur disability has been characterized as 
slight.  As such, despite myofasciitis and adhesions, a 30 
percent evaluation under Diagnostic Code 5314 is not warranted 
and has not been throughout the appellate period.  38 C.F.R. 
§ 4.73, Diagnostic Code 5314; see also Hart, supra.  

The Board notes that other provisions pertaining to the hip and 
thigh are inapplicable.  Diagnostic Code 5250 (ankylosis of the 
hip), Diagnostic Code 5251 (thigh, limitation of extension to 
five degrees), Diagnostic Code 5252 (limitation of flexion to 45 
degrees or less), Diagnostic Code 5253 (impairment of the thigh 
to include limitation of abduction beyond ten degrees, inability 
to cross legs, or limitation of rotation - cannot toe-out more 
than 15 degrees), and Diagnostic Code 5254 (hip, flail joint) 
pertain to manifestations of hip and thigh disability from which 
the Veteran does not suffer.  The Board, therefore, will discuss 
these provisions no further.  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca, supra.  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.  No further compensation need be assigned under 
these provisions because the relevant disability manifestations 
have either been taken into consideration or are not present.

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  With 
respect to the first prong of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
residuals of a right femur fracture are is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's residuals of a right femur fracture with the 
established criteria found in the rating schedule for 
disabilities of the hip and thigh shows that the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
ratings are, therefore adequate.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Left median nerve disability

The Veteran's service-connected left median nerve disability has 
been rated 10 percent disabling by the RO under the provisions of 
Diagnostic Code 8515.  38 C.F.R. § 4.124a.  

Diagnostic Code 8515 (paralysis of the median nerve) provides a 
70 percent disability rating for the major extremity and a 60 
percent disability rating for the minor extremity, if paralysis 
is complete.  The factors indicative of complete paralysis 
consist of the hand inclined to the ulnar side; the index and 
middle fingers more extended than normally; considerable atrophy 
of the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); incomplete and defective pronation; absence 
of flexion of the index finger and feeble flexion of the middle 
finger; inability to make a fist; index and middle fingers remain 
extended; inability to flex the distal phalanx of the thumb; 
defective opposition and abduction of the thumb, at right angles 
to the palm; flexion of the wrist weakened; pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

If paralysis is incomplete, the Diagnostic Code provides a 50 
percent rating for severe disability in the major extremity, and 
a 40 percent rating for severe disability in the minor extremity.  
For moderate incomplete paralysis, a 30 percent rating applies 
for the major extremity, and a 20 percent rating applies for the 
minor extremity.  Id.  For mild incomplete paralysis, a 10 
percent rating applies for the major extremity, and a 10 percent 
rating applies for the minor extremity.  Id.

The words "mild, "moderate," and "severe" are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The term "incomplete paralysis," with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
the partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.

The record reflects that the Veteran is right handed.

On VA examination in April 2005, the Veteran suffered from 
numbness in the left index, middle, and ring fingers as well as 
weakened grip.  These symptoms were intermittent.  Pressure on 
the left median nerve produced transient tingling in the index 
and middle fingers.  

On VA examination in May 2009, the Veteran described tingling and 
numbness along with abnormality sensation, pain, anesthesia, and 
weakness of the left arm.  There was no paralysis.  The Veteran 
indicated that these symptoms were constant and that they were 
relieved with rest.  The Veteran maintained that this disability 
enabled him to work only two to four hours a day.  Objectively, 
left hand strength was within normal limits.  There was pain and 
tingling in the left lower arm.  The diagnosis was left median 
nerve irritation due to adhesions associated with status-post 
fracture of the left humerus.  

The Veteran's symptomatology does not appear to have fluctuated 
materially during the course of this appeal.  As such, a staged 
rating need not be considered.  Fenderson, supra.

As to the appropriate rating to be assigned, given that objective 
findings show normal left hand strength and that reported 
symptoms are relieved with rest, the Board finds that the 
Veteran's disability is no more than mild in nature.  As such, no 
more than the already assigned 10 percent rating is warranted.  
Id.; 38 C.F.R. § 4.124a, Diagnostic Code 8515.  There is no other 
diagnostic code that applies more appropriately to the Veteran's 
left median nerve disability, and other provisions in the 
schedule need not be discussed.  

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  With 
respect to the first prong of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular evaluations for the service-connected left 
median nerve disability are is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's left 
median nerve disability with the established criteria found in 
the rating schedule for incomplete paralysis of the median nerve 
shows that the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology.  For this reason, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular ratings are, therefore adequate.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision with 
respect to the claim of entitlement to a higher disability rating 
for the Veteran's service-connected left median nerve disability.


ORDER

Entitlement to a disability rating of 20 percent for service-
connected hepatitis C is granted subject to the law and 
regulations governing the payment of veterans' benefits.

Entitlement to a 20 percent rating for service-connected 
residuals of left knee strain with degenerative changes is 
granted subject to the law and regulations governing the payment 
of veterans' benefits.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a right femur fracture is denied.

Entitlement to an evaluation in excess of 10 percent for the 
Veteran's service-connected left median nerve disability is 
denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  In this 
case, the Veteran reported difficulty maintaining employment in 
connection with several of the increased rating claims herein.  
For example, he has indicated that he can only work for two to 
four hours a day due to his left median nerve disability and that 
hepatitis C left him too tired to work.  His orthopedic 
disabilities limit walking and standing.  As such, the issue of 
entitlement to TDIU is raised by the record.  Hence, the issue is 
properly before the Board.  A review of the record shows that 
further development is needed to properly adjudicate the TDIU 
claim.

The law provides that a TDIU may be granted upon a showing that 
the veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be 
given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

As stated, the Veteran alleges that his service connected 
disabilities prevent him from maintaining gainful employment.  
While the Veteran has been afforded VA examinations, an opinion 
as to his unemployability and the effect of his service connected 
disabilities on his employability was not rendered.  The Board 
finds that the Veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disabilities.

In addition, the Veteran has not received VCAA notice regarding 
TDIU claims.  Thus, corrective action by the RO in this regard is 
necessary. 

The Veteran's service-connected residuals of a left femur 
fracture have not been comprehensively evaluated in many years.  
The Board requires a current examination report before rendering 
a decision on this matter.  Indeed, VA's statutory duty to assist 
the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The examination instructions are 
contained below.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Send the Veteran a VCAA notice letter 
that pertains expressly to claims of 
entitlement to TDIU.

2.  Schedule a VA orthopedic examination to 
determine the current nature and severity of 
the Veteran's service-connected residuals of 
a left femur fracture.  All symptoms and 
manifestations should be reported in detail.  
Relevant range of motion measurements should 
be provided.  The examiner should identify 
any objective evidence of pain or functional 
loss due to pain associated with the service- 
connected disability.  The examiner should be 
requested to provide an opinion as to the 
extent that upper left lower extremity pain 
limits the Veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
left femur region exhibits weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should comment on the 
effect of the left femur disability on range 
of motion.  All pertinent documents in the 
claims file should be reviewed in conjunction 
with the examination.  The examination report 
should indicate whether the requested review 
took place.  A rationale for all opinions and 
conclusions should be provided.

3.  Schedule a VA medical examination for an 
opinion regarding whether it is at least as 
likely as not ( 50 percent or greater 
likelihood) that the Veteran's service-
connected disabilities, in and of themselves, 
prevent him from securing or maintaining 
substantially gainful employment.  A full 
rationale for all opinions and conclusions 
should be provided and a resort to 
speculation should be avoided.  The 
examination report must indicate whether 
pertinent records in the claims file were 
reviewed in conjunction with the examination.

4.  After the development requested above has 
been completed to the extent possible, the 
record should be reviewed.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).

	(CONTINUED ON NEXT PAGE)



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


